Citation Nr: 1611425	
Decision Date: 03/21/16    Archive Date: 03/29/16

DOCKET NO.  10-01 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for postoperative residuals of a medial and lateral meniscal tear of the right knee. 
 
2.  Entitlement to an evaluation in excess of 10 percent for degenerative joint disease (DJD) of the right knee. 
 
3.  Entitlement to an evaluation in excess of 10 percent for right hip strain. 
 
4.  Entitlement to a compensable evaluation for left ear hearing loss. 
 
5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy from June 1975 to July 1975 and from August 1982 to October 1984.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  This matter was previously before the Board in July 2013, when it was remanded for further development.  It has now been returned to the Board for further appellate review.

The Board has reviewed the Veteran's electronic claims file in the Veterans Benefits Management System (VBMS) system and also the electronic records maintained in the Virtual VA system to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the Board's previous July 2013 remand, the issues of entitlement to an evaluation in excess of 30 percent for postoperative residuals of a medial and lateral meniscal tear of the right knee and entitlement to an evaluation in excess of 10 percent for DJD of the right knee were remanded for new VA examinations, which were conducted in August 2015.  However, the examination report shows inconsistent findings regarding the Veteran's disabilities.  The examiner noted that contributing factors of disability were pain, disturbance of locomotion, interference with sitting and standing.  However, the examiner also stated that the Veteran's right knee disabilities did not impact his ability to perform any type of occupational task, which included standing, walking, and sitting.  Accordingly, the Board finds that a new VA examination is warranted to properly determine the current level of severity of the Veteran's postoperative residuals of a medial and lateral meniscal tear of the right knee and DJD of the right knee.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Board also acknowledges that the Veteran, through his representative, contended in his January 2016 post-remand brief that his right knee disabilities have worsened, and that that he has increased symptomology, including pain with weight bearing, which was not indicated in the August 2015 examination.  

Also, regarding the claim for an evaluation in excess of 10 percent for right hip strain, the Veteran also last underwent a VA examination in August 2015.  The examiner indicated that the Veteran did not report flare-ups of the hip and did not report having functional loss or functional impairment.  However, in the January 2016 post-remand brief, the Veteran alleged, through his representative, that his condition had worsened and that he had flare-ups that impacted his flexion and extension and caused constant pain, weakness, loss of motion, and fatigue.  As the Veteran has alleged that his condition has worsened and that he suffers from flare-ups which were not noted on the August 2015 examination, the Board finds that a new VA examination is needed to determine the current severity of the Veteran's service-connected right hip strain.  Littke v. Derwinski, 1 Vet. App. 90, 92 (1990); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).

Also, regarding the Veteran's claim for a compensable evaluation for left ear hearing loss, VA audiology treatment reports from August 2008 and March 2013 refer to audiometric test results that were obtained during treatment.  These results are not located in the claims file in VBMS or in Virtual VA.  As audiometric test data are relevant to the claim for a compensable rating for left ear hearing loss, these records must be obtained.  

As a TDIU is dependent upon the degree of impairment from service-connected disabilities, it is inextricably intertwined with the increased rating claims being remanded.  Remand of the inextricably intertwined TDIU claim is therefore required as well.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Finally, any updated VA treatment records should also be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. Obtain complete audiology treatment reports, including audiometric test results from evaluations at the VA Central Texas Veterans Health Care System from August 2008 and March 2013.

2.  Obtain updated VA treatment records from the VA Central Texas Veterans Health Care System, and all associated clinics, as well as any other VA facility identified by the Veteran or in the record, for the period of September 2015 to the present.

3.  Also schedule the Veteran for an appropriate VA examination to determine the nature and current level of severity of his service-connected postoperative residuals of a medial and lateral meniscal tear of the right knee and DJD of the right knee.  All indicated studies, including radiological testing, should be conducted.  The entire claims folder must be made available to and reviewed by the examiner. 

The examiner must fully set forth all current complaints, pertinent clinical findings, and diagnoses.  A complete medical history should be elicited.  The examiner should undertake range of motion studies of the Veteran's right knee and comment on the degree of disability due to functional losses such as pain, fatigue, and weakness.  The examiner should also express any findings of instability and/or subluxation and express the degree of severity of such findings as slight, moderate or severe. 
The examiner should specifically address whether any flare-ups reported by the Veteran are associated with his service-connected right knee disabilities.  

The examiner should provide an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups, and, if feasible, express this in terms of additional degrees of limitation of motion on repeated use or during flare-ups.  If it is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.

The examiner must also specifically comment on the impact of the Veteran's right knee disabilities on his occupational functioning, and how it impacts his ability to obtain and/or maintain substantially gainful employment.

The examiner should cite to the medical and competent lay evidence of record and fully explain the rationale for any opinions given.

4.  Also schedule the Veteran for an appropriate VA examination to determine the nature and current level of severity of his service-connected right hip strain.  All indicated studies, including radiological testing, should be conducted.  The entire claims folder must be made available to and reviewed by the examiner. 

The examiner must fully set forth all current complaints, pertinent clinical findings, and diagnoses.  A complete medical history should be elicited.  The examiner should undertake range of motion studies of the Veteran's right hip and comment on the degree of disability due to functional losses such as pain, fatigue, and weakness.   
The examiner should specifically address whether any flare-ups reported by the Veteran are associated with his service-connected right hip strain.  

The examiner should provide an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups, and, if feasible, express this in terms of additional degrees of limitation of motion on repeated use or during flare-ups.  If it is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.

The examiner must also specifically comment on the impact of the Veteran's right hip strain on his occupational functioning, and how it impacts his ability to obtain and/or maintain substantially gainful employment.

The examiner should cite to the medical and competent lay evidence of record and fully explain the rationale for any opinions given.

5.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development deemed appropriate.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case (SSOC) and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



